DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 2-11 are rejected based on dependency from claim 1.
In claim 18, the recited “with the a first” is indefinite.  One of ordinary skill in the art would not have known the metes and bounds of this limitation.  Under one scenario the limitation is with the first, but under another scenario, the limitation is with a first.  Correction is required.
Claims 19-20 are rejected based on dependency from claim 18.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 20160139639) and in view of Benisty (US 20200012451 filed Jul 2018)

Claim 1.    Dash discloses 	A memory system (e.g., storage device, para 0021 Fig. 1) comprising:
	Multiple memory die (e.g., dies, 0021 Fig. 1); and 
	a controller (e.g., controller 8, para 0020, Fig. 1)

Dash does not expressly disclose but renders obvious
	issue memory commands to the multiple memory die based on time-stamps of the buffered memory requests and an active die of the multiple memory die (e.g., Responsive to receiving a write command from host device 4, write module 24 may determine at which physical locations (e.g., blocks) of memory devices 16 to write the data, para 0046)(Dash renders this limitation as obvious (e.g., Dash discloses Scheduling module 30 of controller 8 may perform one or more operations to schedule activities to be performed by memory devices 16.  For instance, scheduling module 30 may schedule requests received from other components of controller 8 to command one or more of memory devices 16 to perform one or more activities during run-time… “an amount of time elapsed since the request was received”, para 0053; scheduling module 30 may determine a quantity of memory devices 16 that may be currently active without consuming more power than the allocated Portion para 0055; memory bank can provide four buffers and that the average request inter-arrival time is such that a maximum of four requestors 56 are active over the lifetime of the buffers, then only a single of memory banks 54 may be powered on to meet the demand, para 0080; requestors 56 may issue an increasing number of requests 58, para 0083 ; controller 8 may simultaneously issue different commands to each channel, para 0024; a plurality of memory devices 16Aa-16Nn each of memory devices 6 as a die, para 0021; reading of data from memory devices 16, Read module 28 then may control one or more of channel controllers 32 to retrieve the data from the physical addresses, Similar to write module 24, read module 28 selects one or more blocks and communicate a message to that causes channel controllers 32 to read the data from the selected blocks, para 0047 a number of requests per the time frame that each of the resources is able to handle – divide the number of requests, para 0034 – renders obvious that multiple requests are issued in a time frame for each resource, and are independent (divided); write module 24 utilizes volatile memory 12 to temporarily store data prior to causing one or more of memory devices 16 to actually store the data 0041); further Controller 8 powers on a subset of the resources based at on the expected number of resources required, para 0035)).



	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Dash, as suggested above, providing the benefit of to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low (see Dash, para 0028) to comply with power consumption budget (0054-0055); Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed.  Algorithms developed to facilitate this power-saving resource allocation/deallocation may however suffer due to limitations in allocation/deallocation data structures (Dash, para 0029-0030).  

Dash does not expressly disclose, but Benisty discloses
	buffer and time stamp read memory requests and write memory requests to provide memory requests (e.g., timestamping each of the at least two commands upon receipt of the commands, 0099; a command queueing arrangement, 0099; read or write command, 0033). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, providing the benefit of increased quality of service (see 

Claim 2.    Dash discloses
	wherein the memory system includes NAND memory (e.g., controller 8 dynamically powers on those resources that are initially powered off to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low, para 0028; Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed, 0029; nand, 0023, dies, 0021).

Claim 3.    Dash discloses 
	wherein the controller is configured to estimate an energy consumption of the memory system, to compare the estimate to a predetermined energy budget to provide an energy error, and to enable and disable the multiple memory die based on the energy error (e.g., to comply with a power consumption budget scheduling module 30 schedules activities to be performed such that performance is throttled, 0054; controller 8 dynamically powers on those resources that are initially powered off and permit various resources to be powered on when needed and powered off when not needed, 0029; nand, 0023, dies, 0021; scheduling module 30 may determine that X memory devices of memory devices 16 may be concurrently active, para 0055).

Claim 4.    Dash discloses
	wherein the controller is configured to determine an enabled interval of each enabled memory die of the multiple memory die and to enable and disable one or more of the multiple memory die based at least on the time-stamp of the buffered memory command and on the enabled interval of one or more enabled memory die (e.g., controller 8 dynamically powers on those resources that are initially powered off to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low, para 0028; Dynamic resource allocation and deallocation may .

9.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 20160139639) and Benisty (cited above) and further in view of Hutchinson (US 20200133567)

Claim 5.    Dash in view of Benisty does not disclose, but Hutchinson discloses
wherein the controller includes a queue for each memory die of the multiple memory die configured to store an indication of each buffered memory request for a corresponding memory die (e.g., a timer when the command is added to the queue and means for checking the commands in the queue, per die, para 0015), 

to determine a buffered duration of a longest buffered memory request and to provide an idle limit, indication to the controller when the buffered duration exceeds a predetermined idle threshold (e.g., queue can store the time for the next command "timeout", the period of time when a latency threshold will be exceeded.  In the method described, a single timer is used for the next command.  In other embodiments, multiple timers may be used, one for each command in the "heap".  At 212, a query is run to determine if the timer started at 210 has expired., para 0043).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Hutchinson, providing the benefit of limiting latency for application within a predefined response time (see Hutchinson, 0001) and cost effective method to limit latency for data retrieval limits (0008) by using timeout if device was unable to return data to the host (0009).

10.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 20160139639) and Benisty (cited above) and  Hutchinson (US 20200133567) and further in view of Diefenbaugh (US 20180181186)

Claim 6.    Dash discloses wherein the controller is configured to receive the idle limit indication (e.g., controller 8 may continue to determine or otherwise obtain the usage over time and may compare this usage to the threshold after powering on or, in other words, activating the second non-zero subset of the resources., para 0035), (e.g., DMS 305 can buffer data received in state buffer using memory 530, para 0081).

Dash, in view of Benisty and Hutchinson does not disclose but Diefenbaugh discloses 
	to begin buffering memory requests of a longest enabled die in response to the idle limit indication (e.g., data in a write buffer temporarily, 0047; if the data is stored in the CWB, processing logic flushes the data to the memory (e.g., main memory) via the processing device in response to a threshold being met with respect to the data being stored in the write buffer (processing block 409), para 0048; Device Idle Duration (DID), para 0030).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Hutchinson, with Diefenbaugh, providing the benefit of extend an amount of time the processing device is in the reduced power consumption state to be longer (see Diefenbaugh, 0047), improves energy efficiency and battery life and extending DID (0017).

11.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 20160139639) and Benisty (cited above) and  Hutchinson (US 20200133567) and further in view of Diefenbaugh (US 20180181186) and further in view of Lin (US 20130262745)

Claim 7.    Dash, Benisty, Hutchinson and Diefenbaugh does not disclose but Lin discloses 
	wherein the controller is configured to determine when the longest enabled die becomes idle, to disable the longest enabled die, to enable a second die associated with the longest 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Hutchinson, and Diefenbaugh, with Lin, providing the benefit of avoiding overloading a processor with functions that can be more efficiently performed by other circuits (see Lin, 0032), by checking the status of a die and/or plane associated with the commands to see if it is busy to allow for queue to be performed in parallel (0049), to allowing interleaving commands across all planes or dies (0048).

12.	Claims 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 20160139639) and Benisty (cited above) and further in view of Lin (US 20130262745)

Claim 8.     Dash in view of Benisty does not disclose but Lin discloses 
wherein each memory die includes multiple memory' planes (e.g.,planes, 0048); 
	wherein each memory plane can receive and process memory commands independent of other memory planes; and wherein the controller includes a memory queue for each memory plane of the multiple memory die, each memory plane queue configured to store an indication of each buffered memory request for a corresponding memory plane, to determine a buffered duration of a longest buffered memory request, and to provide an idle limit indication to the controller when the buffered duration exceeds a predetermined idle threshold (e.g., flash memory may include a first memory die and a second memory die, and the command reordering module may modify the order of the commands so that the commands are interleaved between the first memory die and the second memory die, para 0012; if the current 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Lin, providing the benefit of avoiding overloading a processor with functions that can be more efficiently performed by other circuits (see Lin, 0032), by checking the status of a die and/or plane associated with the commands to see if it is busy to allow for queue to be performed in parallel (0049), to allowing interleaving commands across all planes or dies (0048).

Claim 9.    Dash in view of Benisty does not disclose but Lin discloses 
	wherein the controller is configured to receive the idle limit indication, and to begin issuing memory requests of a longest enabled die in response to the idle limit indication (e.g., flash memory may include a first memory die and a second memory die, and the command reordering module may modify the order of the commands so that the commands are interleaved between the first memory die and the second memory die, para 0012; if the current state is busy, then the command cannot be executed immediately and it may not be possible to perform parallel execution with the current command, 0049).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Lin, providing the benefit of avoiding overloading a processor with functions that can be more efficiently performed by other circuits (see Lin, 0032), by checking the status of a die and/or plane associated with the commands to see if it is busy to allow for queue to be performed in parallel (0049), to allowing interleaving commands across all planes or dies (0048).

Claim 10. Dash in view of Benisty does not disclose but Lin discloses 


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Lin, providing the benefit of avoiding overloading a processor with functions that can be more efficiently performed by other circuits (see Lin, 0032), by checking the status of a die and/or plane associated with the commands to see if it is busy to allow for queue to be performed in parallel (0049), to allowing interleaving commands across all planes or dies (0048).

Claim 11.   Dash in view of Benisty does not disclose but Lin discloses 
	wherein the controller is configured to issue commands to the second die based on the buffered commands of each memory plane queue of the second die (e.g., flash memory may include a first memory die and a second memory die, and the command reordering module may modify the order of the commands so that the commands are interleaved between the first memory die and the second memory die, para 0012; if the current state is busy, then the command cannot be executed immediately and it may not be possible to perform parallel execution with the current command, 0049).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for .


8.	Claims 12-17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 20160139639) in view of Benisty (cited above) and further in view of Margetts (20190065086)

Claim 12.    Dash does not expressly disclose but renders obvious a method (e.g., storage device, para 0021 Fig. 1)
	a subset of memory die of the memory system, the memory system having multiple memory die (e.g., a plurality of dies, para 0021);
	issuing commands to an enabled memory die of the subset based on a timestamp of a buffered memory request of the buffered memory7 requests (e.g., Responsive to receiving a write command from host device 4, write module 24 may determine at which physical locations (e.g., blocks) of memory devices 16 to write the data, para 0046)(e.g., Dash discloses Scheduling module 30 of controller 8 may perform one or more operations to schedule activities to be performed by memory devices 16.  For instance, scheduling module 30 may schedule requests received from other components of controller 8 to command one or more of memory devices 16 to perform one or more activities during run-time… “an amount of time elapsed since the request was received”, para 0053; scheduling module 30 may determine a quantity of memory devices 16 that may be currently active without consuming more power than the allocated Portion para 0055; memory bank can provide four buffers and that the average request inter-arrival time is such that a maximum of four requestors 56 are active over the lifetime of the buffers, then only a single of memory banks 54 may be powered on to meet the demand, para 0080; requestors 56 may issue an increasing number of requests 58, para 0083 ; controller 8 may simultaneously issue different commands to each channel, para 0024; a plurality of memory devices 16Aa-16Nn each of memory devices 6 as a die, para 0021; reading para 0047 a number of requests per the time frame that each of the resources is able to handle – divide the number of requests, para 0034 – renders obvious that multiple requests are issued in a time frame for each resource, and are independent (divided); write module 24 utilizes volatile memory 12 to temporarily store data prior to causing one or more of memory devices 16 to actually store the data 0041; further Controller 8 powers on a subset of the resources based at on the expected number of resources required, para 0035).

	Enabling; disabling a first memory die of the subset of memory (e.g., controller 8 dynamically powers on those resources that are initially powered off to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low, para 0028; Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed, 0029; nand, 0023, dies, 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Dash, as suggested above, providing the benefit of to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low (see Dash, para 0028) to comply with power consumption budget (0054-0055); Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed.  Algorithms developed to facilitate this power-saving resource allocation/deallocation may however suffer due to limitations in allocation/deallocation data structures (Dash, para 0029-0030).  

Dash does not expressly disclose, but Benisty discloses
	buffering and timestamping read memory memory requests and write memory requests of a memory system to provide buffered memory requests (e.g., timestamping each of the at 


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, providing the benefit of increased quality of service (see Benisty, 0007), arbitration between commands in queue for urgency (0006) and expeditious (0005) for SSDs that are optimized (0001).


Dash in view of Benisty does not disclose, but Margetts discloses 
	starting an active timer for the enabled memory die of the subset of memory die (e.g., timer 266 which indicates a time remaining in execution of a command transmitted to a bank in the NAND memory devices 232, para 0044);

	die when the active timer for the first die expires to maintain compliance with a power budget of the memory system (e.g., logic block 206 is in communication with power budget controller 205 in order to request and receive permissions to transmit commands within the power budget, para 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty with Margetts providing the benefit of correct the problem of power dissipation model of NAND (see Margetts, 0006) for efficiently using power budget at a given time without exceeding the present power budget (0084).

Claim 13.    Dash and Benisty does not disclose, but Margetts discloses 
	wherein starting an active timer includes starting an idle timer for one or more disabled memory die of the memory7 system (e.g., the power budget controller 105 initiates a timer that 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Margetts providing the benefit of correct the problem of power dissipation model of NAND (see Margetts, 0006) for efficiently using power budget at a given time without exceeding the present power budget (0084).

Claim 14.     Dash and Benisty does not disclose, but Margetts discloses 
	when a first idle timer expires, determining a longest enabled memory die of the subset of memory die (e.g., When the timer reaches a set time threshold, indicating an `age` of the waiting command, the command is granted a priority status, and the power budget controller 105 does not grant other commands until the power credit register 109 has sufficient credit so that the priority command can be granted permission and is subsequently transmitted to the bank for execution, para 0041).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty with Margetts providing the benefit of correct the problem of power dissipation model of NAND (see Margetts, 0006) for efficiently using power budget at a given time without exceeding the present power budget (0084).

Claim 15.     Dash in view of Benisty does not disclose, but Margetts discloses 
	including disabling the longest enabled memory die and starting an idle timer associated with the longest active memory die (e.g., the power budget controller 105 initiates a timer that tracks a time that the scheduler that submitted the command has waited for the command to be granted permission to be transmitted, para 0041).



Claim 16.    Dash in view of Benisty does not disclose, but Margetts discloses
	 including determining a longest idle memory die using the idle timer for the one or more unenabled memory die of the memory system (e.g., When the timer reaches a set time threshold, indicating an `age` of the waiting command, the command is granted a priority status, para 0041).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty with Margetts providing the benefit of correct the problem of power dissipation model of NAND (see Margetts, 0006) for efficiently using power budget at a given time without exceeding the present power budget (0084).
 
Claim 17.    Dash in view of Benisty does not disclose, but Margetts discloses
	including enabling the longest idle memory die to provide a newly enabled memory die and starting an active timer associated with the newly enabled memory die (e.g., When the timer reaches a set time threshold, indicating an `age` of the waiting command, the command is granted a priority status, and the power budget controller 105 does not grant other commands until the power credit register 109 has sufficient credit so that the priority command can be granted permission and is subsequently transmitted to the bank for execution, para 0041).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating 

Claim 18.    Dash does not expressly disclose but renders obvious
a machine-readable medium including instructions for power management of a NAND memory system, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations (e.g., (e.g., storage device 6, controller8 , para 0021 Fig. 1; NAND, 0023)

	a subset of memory die of a memory system having multiple memory die  (e.g., a plurality of dies, para 0021);
	initializing execution of a memory command at an enabled die based on a timestamp associated with the a first buffered memory request of the buffered memory requests (e.g., Responsive to receiving a write command from host device 4, write module 24 may determine at which physical locations (e.g., blocks) of memory devices 16 to write the data, para 0046), and
	enabling; disabling a first memory die of the subset of memory die (e.g., controller 8 dynamically powers on those resources that are initially powered off to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low, para 0028; Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed, 0029; nand, 0023, dies, 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Dash, as suggested above, providing the benefit of to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low (see Dash, para 0028) to comply with power consumption budget (0054-0055); Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed.  Algorithms developed to facilitate this power-saving resource allocation/deallocation may however suffer due to limitations in allocation/deallocation data structures (Dash, para 0029-0030).  

Dash does not expressly disclose, but Benisty discloses
	receiving and timestamping read memory requests and write memory requests to provide buffered memory requests (e.g., timestamping each of the at least two commands upon receipt of the commands, 0099; a command queueing arrangement, 0099; read or write command, 0033). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, providing the benefit of increased quality of service (see Benisty, 0007), arbitration between commands in queue for urgency (0006) and expeditious (0005) for SSDs that are optimized (0001).


Dash in view of Benisty does not disclose, but Margetts discloses 
	starting an active timer for the enabled memory die of the multiple memory die (e.g., timer 266 which indicates a time remaining in execution of a command transmitted to a bank in the NAND memory devices 232, para 0044);

	when the active timer for the first die expires to maintain compliance with a power budget of the memory system (e.g., logic block 206 is in communication with power budget controller 205 in order to request and receive permissions to transmit commands within the power budget, para 0044).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Margetts providing the benefit of correct the problem of power dissipation model of NAND (see Margetts, 0006) for efficiently using power budget at a given time without exceeding the present power budget (0084).



	wherein starting an active timer includes starting an idle timer for one or more disabled memory die of the memory system (e.g., timer 266 which indicates a time remaining in execution of a command transmitted to a bank in the NAND memory devices 232, para 0044; logic block 206 is in communication with power budget controller 205 in order to request and receive permissions to transmit commands within the power budget, para 0044).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Margetts providing the benefit of correct the problem of power dissipation model of NAND (see Margetts, 0006) for efficiently using power budget at a given time without exceeding the present power budget (0084).


13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dash (US 20160139639) and Benisty (cited above) and  Margetts (cited above) and further in view of Lin (US 20130262745)

Claim 20. Dash discloses
	initializing execution of a buffered memory command at least one or more enabled die based on a timestamp associated with the buffered memory command (e.g., Responsive to receiving a write command from host device 4, write module 24 may determine at which physical locations (e.g., blocks) of memory devices 16 to write the data, para 0046), and
	disabling the longest enabled memory die to provide a newly disabled memory die (e.g., controller 8 dynamically powers on those resources that are initially powered off to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low, para 0028; Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed, 0029; nand, 0023, dies, 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Dash, as suggested above, providing the benefit of to improve performance when resource demand is high and dynamically power off these same resources to improve operating efficiency when resource demand is low (see Dash, para 0028) to comply with power consumption budget (0054-0055); Dynamic resource allocation and deallocation may therefore permit various resources to be powered on when needed and powered off when not needed.  Algorithms developed to facilitate this power-saving resource allocation/deallocation may however suffer due to limitations in allocation/deallocation data structures (Dash, para 0029-0030).  

 Dash in view of Benisty does not disclose, but Margetts discloses 
	wherein, when a first idle timer expires, the operations include determining a longest enabled memory die of the subset of memory die; starting an idle timer associated with the newly disabled memory die; determining a longest disabled memory die using the idle timer for the one or more disabled memory die; starting an active timer (e.g., When the timer reaches a set time threshold, indicating an `age` of the waiting command, the command is granted a priority status, and the power budget controller 105 does not grant other commands until the power credit register 109 has sufficient credit so that the priority command can be granted permission and is subsequently transmitted to the bank for execution, para 0041).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, with Margetts providing the benefit of correct the problem of power dissipation model of NAND (see Margetts, 0006) for efficiently using power budget at a given time without exceeding the present power budget (0084).

Dash in view of Benisty and Margetts does not disclose but Lin discloses 
	enabling the longest disabled memory die to provide a newly enabled memory die and associated with the newly enabled memory die (e.g., flash memory may include a first memory 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the  scheduling requests to memory devices for allocated power and dynamically powering on/off resources with demand  and employing a fifo queue for arbitrating resources of Dash, with Benisty, and Margetts, with Lin, providing the benefit of avoiding overloading a processor with functions that can be more efficiently performed by other circuits (see Lin, 0032), by checking the status of a die and/or plane associated with the commands to see if it is busy to allow for queue to be performed in parallel (0049), to allowing interleaving commands across all planes or dies (0048).

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 


For the rejections under 35 USC 103:
For claims  1, Applicant argues that the cited reference Parakulam does not disclose the amended limitation.
In this OA, Parakulam is not asserted in the rejections (without prejudice).  The amended limitations are rejected under Dash in view of Benisty.  See rejections above for details.
	
	Applicant’s arguments for claims 2-11 are based on dependency from claim 1, addressed above.

	For claim 12, Applicant argues that the cited reference Parakulam does not disclose the amended limitation.


Applicant’s arguments for claims 12-17 are based on dependency from claim 12, addressed above.

For claim  18, Applicant argues that the cited reference Parakulam does not disclose the amended limitation.
In this OA, Parakulam is not asserted in the rejections (without prejudice).  The amended limitations are rejected under Dash in view of Benisty and Margetts.  See rejections above for details.

Applicant’s arguments for claims 19 and 20 are based on dependency from claim 18, addressed above.  In Remarks for claim 20, Applicant says that claim 20 depends on claim 12, however in the list of claims, Claim 20 depends from claim 19 (not claim 12).  Clarification requested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GAUTAM SAIN/Primary Examiner, Art Unit 2135